Citation Nr: 1620671	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  09-05 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hip disability.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lower back disability.

3.  Entitlement to service connection for a bilateral hip disability.

4.  Entitlement to service connection for a lower back disability.

3.  Entitlement to service connection for a bilateral shoulder disability.  

4.  Entitlement to service connection for the residuals of hepatitis C.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty from August 1977 to March 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In April 2015, the Board remanded these claim for additional development.

Although the Board initially indicated in the April 2015 remand that the RO had considered the appellant's claim involving the hips and back on a de novo basis, the Board must initially determine whether new and material evidence has been submitted regardless of the RO's actions.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167 (1996).  The Board is required to address the question of new and material evidence in the first instance because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Only where the Board concludes that new and material evidence has been received does the Board have jurisdiction to consider the merits of the claim.  Hickson v. West, 11 Vet. App. 374 (1998).  Therefore, the claims for service connection for bilateral hip and low back disabilities require consideration of whether new and material evidence has been received, and if so, whether service connection may be granted.

The claims for service connection are remanded to the Agency of Original Jurisdiction.


FINDINGS OF FACTS

1.  A February 2003 rating decision denied service connection for disabilities of the hips and lower back, and the appellant did not appeal the decision and it became final.

2.  The evidence received since the February 2003 rating action is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of sustaining the claim of entitlement to service connection for disabilities of the hips and lower back.  


CONCLUSIONS OF LAW

1.  The February 2003 decision that denied service connection for a bilateral hip disability and a lower back disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received, and the claims of entitlement to service connection for a bilateral hip disability and a lower back disability are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The claims of entitlement to service connection for disabilities of the hips and lower back was denied in February 2003.  The appellant was notified of the decision, but did not submit a notice of disagreement or new and material evidence within one year of that notice.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156(b) (2015).  As a result, the decision is final and the claims may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Evidence is considered new if it was not previously submitted to agency decision makers.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The new evidence need not be probative of all the elements required to grant the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Additionally, the evidence necessary to meet the criteria of raising a reasonable possibility of substantiating the claim should be interpreted as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In 2002, the appellant submitted a claim for service connection for disabilities of the hips and lower back.  A February 2003 rating decision denied the claims based on the fact that the appellant had submitted no evidence showing that the disabilities were treated in service or that he had any current disability of the back or hips.  The appellant was notified of this decision and of his appeal rights.  He did not submit a notice of disagreement and no relevant evidence was received within one year of that notice.  Therefore, the February 2003 rating action became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

The appellant subsequently submitted a request to reopen the claims.  To support his claim, the appellant offered detailed statements concerning his claim.  He also indicated that he had disabilities of the hips and backs since service and that he had received treatment for those disabilities.  That information is new and relates to a previously unestablished fact necessary to substantiate the claim, that the appellant now has the claimed disabilities and that they have been present since service.  

Accordingly, the Board concludes that the appellant has submitted evidence that is new and material, and the claims for service connection for low back and bilateral hip disabilities are reopened. 


ORDER

New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a lower back disability.  To that extent only, the appeal is granted.

New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a bilateral hip disability.  To that extent only, the appeal is granted.


REMAND

An April 2015 Board remand found a November 2012 VA examination flawed and requested another medical examinations with opinions concerning the etiology of the appellant's disorders.  The Board specifically requested a physician (a medical doctor) examine the appellant and to provide an opinion concerning etiology.  However, the December 2015 examinations were performed by a physician's assistant, not a medical doctor.  Moreover, when the physician's assistant provided explanations, those explanation referenced and agreed with the findings obtained in November 2012 which the Board had found flawed.  The December 2015 reports did not address and discuss the appellant's statements concerning the etiology of each disability and his statements on chronicity.  

The Board finds that there has not been substantial compliance with its remand instructions.  Substantial compliance with the terms of the Board's remand is required.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  The Board believes that the examination results do not satisfy the remand request because they do not provide answers to the questions raised by the Board and were not provided by a medical doctor.  Miller v. West, 11 Vet. App. 345 (1998); Gabrielson v. Brown, 7 Vet. App. 36 (1994), Stegall v. West, 11 Vet. App. 267 (1998), and Barr v. Nicholson, 21 Vet. App. 303 (2007).

After the December 2015 supplemental statement of the case, additional medical treatment records and specific assertions made by the appellant were submitted for review by the VA.  The appellant did not waive review of those documents by the Agency of Original Jurisdiction prior to the Board's issuance of a decision on the merits of his claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA examination with a medical doctor to determine whether the appellant has any disability of the low back, hips, or shoulders and, if so, the etiology of any disabilities found.  The examiner must review the claim file and should note that review in the report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner should specifically discuss the appellant's contentions, his report of chronicity of symptoms since he was discharged from service, and his assertions that the current disabilities began in service or are related to a service-connected disability or have been aggravated by a service-connected disability.  Dalton v. Shinseki, 21 Vet. App. 23 (2007).  The examiner should provide the following opinions:

(a)  Diagnose all low back disabilities.

(b)  Is any low back disability at least as likely as not (50 percent or greater probability) related to service or to any incident of service?

(c)  Is it at least as likely as not (50 percent or greater probability) that any low back disability is due to or the result of a service-connected right knee disability?

(d)  Is it at least as likely as not (50 percent or greater probability) that any low back disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected right knee disability?

(e)  Diagnose all disabilities of the hips.

(f)  Is any hip disability at least as likely as not (50 percent or greater probability) related to service or to any incident of service?

(g)  Is it at least as likely as not (50 percent or greater probability) that any hip disability is due to or the result of a service-connected right knee disability?

(h)  Is it at least as likely as not (50 percent or greater probability) that any hip disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected right knee disability?

(i)  Is it at least as likely as not (50 percent or greater probability) that any hip disability is due to or the result of any low back disability?

(j)  Is it at least as likely as not (50 percent or greater probability) that any hip disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by any low back disability?

(k)  Diagnose all disabilities of the shoulders.

(l)  Is any shoulder disability at least as likely as not (50 percent or greater probability) related to service or to any incident of service?

2.  Schedule the Veteran for a VA examination to determine the etiology of hepatitis C.  The examiner must review the claims file and should note that review in the report.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that hepatitis C was incurred in service or is due to any disease or injury incurred in or aggravated during service.  The examiner should discuss the risk factors for hepatitis C during and after service.  The examiner should provide the rationale for the opinion.  The examiner should specifically discuss the appellant's inservice blood tests that the appellant claims suggest that he may have been had a prodroma of hepatitis during service.

3.  Then, readjudicate the claims, with consideration of all evidence received since the most recent supplemental statement of the case.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The purpose of the examinations requested in this remand is to obtain information or evidence, which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that the failure to cooperate by attending the requested VA examination may result in an adverse determination.  38 C.F.R. § 3.655 (2015); Connolly v. Derwinski, 1 Vet. App. 566 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


